Citation Nr: 0214242	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  97-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to secondary service connection for 
postoperative residuals of carpal tunnel syndrome of the left 
wrist.

2.  Entitlement to increased rating for reflex sympathetic 
dystrophy and carpal tunnel syndrome of the right upper 
extremity, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from August 1986 to January 
1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

The issues on appeal were remanded in an October 2001 Board 
decision that also granted a 30 percent rating for service-
connected postoperative residuals of a fusion of the right 
wrist with traumatic arthritis, and denied an extension for a 
temporary total convalescence rating following right wrist 
surgery, beyond December 31, 1997.

FINDINGS OF FACT

1.  Service connection is in effect for the following: 
postoperative status, four corner fusion, traumatic 
arthritis, right wrist; reflex sympathetic dystrophy and 
carpal tunnel syndrome of the right upper extremity; and 
donor site scar, bone graft, iliac crest.

2.  The veteran's carpal tunnel syndrome of the left wrist 
was not present during service or for many years thereafter, 
and is not otherwise related to service or to the veteran's 
service-connected disorders.

3.  The veteran's reflex sympathetic dystrophy and carpal 
tunnel syndrome of the right upper extremity is productive 
moderate incomplete paralysis of the median nerve from 
September 10, 1996 to March 13, 2002. 

4.  The veteran's reflex sympathetic dystrophy and carpal 
tunnel syndrome of the right upper extremity is of more than 
mild impairment effective from March 14, 2002.


CONCLUSIONS OF LAW

1.  The veteran's carpal tunnel syndrome of the left wrist 
was not incurred in or aggravated by active service and is 
not proximately due to or caused by the service-connected 
disabilities.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  The criteria for a 20 percent rating for reflex 
sympathetic dystrophy and carpal tunnel syndrome of the right 
upper extremity effective from September 10, 1996 to March 
13, 2002 have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.14, 4.7, Part 4, Diagnostic Code 8515 (2002).

3.  The criteria for a rating in excess of 10 percent for 
reflex sympathetic dystrophy and carpal tunnel syndrome of 
the right upper extremity effective from March 14, 2002 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.14, Part 4, Diagnostic Code 8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records show no complaint or finding 
relative to the left wrist.  These records show that he 
veteran injured his right wrist in a fall in service in 1986, 
and underwent surgery for removal of the torn cartilage in 
1989.  He was medically discharged for the right wrist 
condition in January 1992.  

A VA examination was conducted in August 1993.  The diagnosis 
was History of right wrist sprain, postoperative.  In 
November 1993 the RO granted service connection for traumatic 
arthritis and assigned a 10 percent rating.  

Subsequently the veteran received treatment at a VA facility 
for his right wrist disorder, to include several surgical 
procedures.  In August 1995 he underwent a four corner fusion 
of the right wrist with an iliac crest bone graft.  He 
received follow-up treatment at a VA facility.  He was again 
hospitalized in May 1986 for failure of the right wrist 
fusion with instability.  He underwent a second fusion of the 
right wrist with an iliac crest bone graft.  

A VA examination was conducted in September 1996.  At that 
time the veteran complained of numbness and tingling in his 
right hand.  The diagnosis was right wrist arthrodesis 
secondary to traumatic arthritis-carpal tunnel syndrome.

In October 1996 the RO increased the 10 percent in effect for 
the right wrist disorder to 20 percent.

In October 1996 he reported numbness of the right hand.  
Electromyogram and nerve conduction studies were normal.  
Reflex sympathetic dystrophy was subsequently diagnosed.  In 
November 1996 he underwent a right stellar ganglion block.  
In January 1997 it was reported that the reflex sympathetic 
dystrophy was still symptomatic.  Subsequently he received 
treatment for carpal tunnel syndrome, right upper extremity.  
In July 1997 he was hospitalized at a VA facility and 
underwent a right carpal tunnel release and removal of a 
dorsal plate.

Later in July 1997 the veteran filed a claim for service 
connection for a left wrist condition due to the service-
connected problems in his right wrist.  Subsequently he 
continued to receive treatment for complaints involving the 
right wrist and hand.

December 1997 VA outpatient treatment records showed 
residuals of right carpal tunnel syndrome, right wrist 
arthrodesis and/or reflex sympathetic dystrophy of the right 
upper extremity proven by response to stellate ganglion 
blocks, but no sustained relief.

At a VA examination in January 1998, the veteran described a 
continual pain, stinging, numbness, and tingling of the right 
hand and fingers.  He reported that he had occasional 
swelling of the hands.  

The examiner stated that a January 1998 assessment from a 
pain clinic indicated that he continued to suffer intense 
pain and dysfunction and a reflex sympathetic dystrophy 
complicating his recovery from wrist surgery.  He continued 
to respond well to sympathetic nerve blocks and would 
continue to require these blocks on regular basis until 
condition resolved or leveled off at an acceptable level.

The examination showed a well healed surgical scar over the 
dorsum of the right hand and wrist.  He had tenderness to 
palpation over the dorsal aspect of the wrist.  The wrist was 
fused and neutral.  He was unable to make a fist.  He was 
able to oppose thumb, ring, and fingertips satisfactorily.  
There was no redness heat or swelling.  There was a well-
healed surgical scar in the palm of the right hand secondary 
to the prior carpal tunnel release.  He was felt to have a 
positive Tinel's sign.  Grip strength was 4/5.  

The impression was traumatic arthritis of the right wrist, 
status post multiple surgeries, and carpal tunnel syndrome 
and reflex sympathetic dystrophy, markedly symptomatic.  

The examiner said he had a weakened movement as evidenced by 
decreased grip strength.  There was also likely decreased 
endurance with the use of the right hand.  No definite 
incoordination of the hand was noticeable, but he did have 
painful motion and increased pain with use as previously 
noted.  The examiner added that pain would further limit 
functional ability during flare-ups- although it was not 
feasible to attempt to express this in terms in additional 
limitations of motion as this could not be determined with 
any degree of medical certainty.

The veteran continued to be seen at a VA outpatient clinic 
for complaints pertaining to the right wrist and hand.  An 
April 22, 1998 report from the hand clinic shows that he 
complained of constant pain and pinching in the thumb web 
space.  He also reported cramping and that his right hand was 
cold and stiff.  It was remarked that it appeared that this 
was a life long permanent condition.  He was in a vocational 
rehabilitation program.  A VA outpatient treatment record, 
dated in July 1998, notes that the veteran had constant pain 
after the right wrist fusion and carpal tunnel syndrome 
release and hardware removal, despite therapy.  September 
1998 x-rays of the wrists showed osteoporosis.  The 
impression was a normal left wrist and fusion of most of the 
carpal bones of the radius. 

The veteran testified at a hearing at the RO in September 
1998.  He said he was having trouble with both hands and 
requested further evaluations.

On an October 1998 VA neurological examination the veteran 
complained of pain and sensitivity in the right hand.  He was 
wearing a glove and splint.  He reported that the hand was 
extremely sensitive or cold.  He was unable to tolerate any 
activity or pressure to the hand.  He had multiple stellate 
ganglion blocks, which relieved his symptoms to some degree 
for approximately two weeks.  

The examination showed that the right hand was mildly to 
moderately atrophic.  The right palm was pale compared to the 
left, and there was some coolness and sweatiness of the right 
hand as compared to the left.  The skin on the dorsum of the 
fingers was shiny, and there was very little hair there.  The 
strength in the right hand was diminished in terms of making 
a fist or opposing the thumb and fingers.  The examiner said 
he had reviewed the veteran's claims file and noted that the 
initial injury was a tear of the right triangulofibral 
cartilage which, according to records, was "quite complex 
and was removed arthroscopically."  

The veteran exhibited some of the signs associated with 
reflex sympathetic dystrophy; that is the power, atrophy, 
skin and hair changes, as well as sweatiness.  He tended to 
protect the hand, and was wearing a glove combined with a 
wrist splint.  The examiner concluded that it is more likely 
than not that his injuries to his hand and wrist were at 
least the initial precipitating event which led to all of the 
subsequent surgery and finally to the possible reflex 
sympathetic dystrophy.

On an October 1998 orthopedic examination, the doctor noted 
nothing had changed since the January 1998 examination.  The 
veteran remained symptomatic and continued to receive the 
nerve block.  It was also noted that he had exhibited some of 
the signs associated with reflex sympathetic dystrophy on a 
recent neurological examination. 

The examination showed that the right wrist was fused in 
neutral. He had a well-healed surgical scar dorsally.  There 
was tenderness to palpation over the wrist.  He was able to 
make a fist but not a tight fist.  He continued to retain the 
ability to oppose the thumb to the fingertips satisfactorily.  
No redness, heat, or swelling was noted.  He continued to 
have a positive Tinel's sign.  Also noted was a slight 
coolness with increased sweating of the fingers.  Grips 
strength was 4/5 on the right.  X-rays of the right wrist 
were not obtained at the time of the examination.  

It was reported that a September 1998 VA X-ray of the 
"left" wrist indicated that there was fusion of most of the 
carpal bones on the radius which had increased since 1996.  
No osteoporosis was visualized.  The impression was traumatic 
arthritis in right wrist, status post multiple surgeries, 
including arthrodesis and carpal tunnel release, and reflex 
sympathetic dystrophy, symptomatic.

The examiner concluded that the problems such as carpal 
tunnel release as well as the reflex sympathetic dystrophy 
were more likely than not to be secondary to the right wrist 
trauma with multiple surgical procedures, and that the 
veteran had increased pain with use of the right hand.  He 
demonstrated weakness of grip.  The examiner added that pain 
could limit functional ability with attempts of increased use 
or with flare-ups.  It was not feasible to attempt to express 
any of this in terms of additional limitation of motion, as 
the wrist was already fused and this otherwise could not be 
determined with any degree of medical certainty.

In January 1999 the RO granted secondary service connection 
for reflex sympathetic dystrophy and carpal tunnel syndrome 
of the right hand.  The condition was rated 10 percent 
disabling effective from September 10, 1996.  Subsequently he 
received treatment at a VA outpatient clinic for complaints 
pertaining to both hands.

In July 2000 the veteran was seen at a VA outpatient clinic 
for left hand complaints.  He reported that the symptoms were 
similar to the problems he had had on the right side, prior 
to surgery several years earlier.  Examination of the 
extremities was remarkable for the healed dorsal hand and 
wrist scar on the right side.  A left carpal tunnel syndrome 
was diagnosed.  He underwent a left carpal tunnel release at 
a VA facility in February 2001.

During a June 2001 Board videoconference hearing, the veteran 
reported that additional problems caused by his bilateral 
hand condition and related the history of treatment for both 
hands in the years after service.  He said he knew for sure 
that carpal tunnel syndrome had caused him to overuse his 
left hand.

In an October 2001 decision, the Board granted an increased 
rating of 30 percent for postoperative status, four-corner 
fusion, traumatic arthritis, right wrist.

On a March 2002 VA neurological examination, it was reported 
that that the examiner had reviewed the veteran's claims file 
with respect to residual complaints of reflex sympathetic 
dystrophy in the right arm and postoperative changes from 
carpal tunnel release on the left.  The doctor noted that, on 
the October 1998 VA examination, there had been mild to 
moderate symptoms of reflex sympathetic dystrophy in the 
right hand.  On the current examination, the veteran reported 
that his right hand was worse, and described pain running 
from his neck down into his arms.  He felt that the right 
hand has become somewhat weaker since the last examination.  

The veteran told the examining physician that his last 
stellate ganglion blocks occurred in 1998, and that he no 
longer wished to have this procedure done.  It was reported 
that he underwent a carpal tunnel surgery on the left in 
February 2001, and prior to that surgery electro-diagnostic 
studies were suggestive of a mild median neuropathy of the 
wrist.  The doctor reported that a May 2001 postoperative 
report showed he had been doing well with significant 
improvement in his symptoms.  The wound had healed well 
although he did have some tenderness around the scar.  
Otherwise, he had full use of the left hand.  However, the 
veteran said that the left hand is now worse and he had pain 
in the left shoulder.  

Neurological examination showed mild to moderate atrophy of 
the right hand and forearm.  The right wrist was fused in a 
neutral position.  Both hand grips were full and equal.   The 
strength of both the upper extremities appeared to be full 
and equal with the exception of the fused right wrist.  Deep 
tendon reflexes were intact and symmetrical.  There was no 
swelling or discoloration of either hand.  There were no 
trophic changes in the right hand.  Sensory examination 
revealed a subjective decrease in pinprick involving the 
entire right hand to the wrist.  There was a subjective 
decrease in pinprick in an ulnar distribution on the left.  
Position sense and vibratory sense were intact in all the 
fingers.

The impression was mild symptoms and signs of reflex 
sympathetic dystrophy in the right hand probably from the 
original carpal tunnel surgery and subsequent joint surgery 
on the right, resulting in fusion of the right wrist, and the 
veteran seemed to have reasonably good strength with the 
exception of limitation of motion of the right wrist which is 
fused.  The reflex sympathetic dystrophy did not affect any 
single nerve, and was a more diffuse process probably 
mediated to some degree through the autonomic nervous system.

The examiner found very little deficit on the left, and did 
not think that the problems with the right hand had any 
particular bearing on the left as the veteran was left hand 
dominant, and the examiner found nothing to suggest that 
there was any overuse of this right extremity.  It was noted 
that the veteran related a quite different history on 
examination than was recorded three months postoperatively.

On an April 2002 VA joint examination, the impression was 
traumatic arthritis of right wrist, status post multiple 
surgeries including arthrodesis and carpal tunnel release, 
and history of reflex sympathetic dystrophy.  The examiner 
added that the veteran had increased pain with the use of the 
right hand and a little weakness of grip on the right as 
measured subjectively.  The examiner stated that the pain 
could further limit functional ability with attempts of 
increased use or with flare-ups, however, it was not feasible 
to attempt to express any of these in terms of additional 
limitation of motion, as the wrist is already fused and this 
otherwise could not be determined with any degree of medical 
certainty.  

In an addendum dated in May 2002 the examiner indicated that 
x-rays were again taken and showed no change in the complete 
fusion of the wrist and intercarpal joints since the April 
2002 x-rays.  There was no evidence of osteomyelitis.

II.  Analysis

The VA has complied with the obligations of the VA with 
respect to the duty to notify and to assist pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
this case the information and evidence needed with respect to 
establishing entitlement to the service connection and the 
increased rating issues.  Such action was accomplished by 
means of the pertinent statement of the case, supplemental 
statements of the case, and other correspondence to the 
veteran.  Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A § 5103A.  He was specifically informed of the VCAA 
and what evidence the VA would obtain and what evidence he 
should obtain in a January 2001 letter from the RO and in the 
May 2002 supplemental statement of the case.  The record 
shows that all indicated treatment records have been obtained 
by the RO.  Also, VA examinations and a VA medical opinion 
have been obtained with regard to the questions on appeal.  
The Board finds that the provisions of the VCAA are satisfied 
and a current decision is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) and Quartucccio 
v. Principi, 16 Vet. App. 183 (2002).

A.  Service Connection for a Left Wrist Disability  

Under pertinent law and VA regulations, service connection 
may be granted for a disability, which was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2002). 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. at 448.

The veteran is competent to describe symptoms of a disorder.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). The evidence does not reflect that the 
appellant currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or causation competent and it is not contended otherwise.  

The service medical records reflect no complaint or finding 
relative to carpal tunnel syndrome involving the left wrist.  
The first evidence of carpal tunnel syndrome involving the 
left wrist was in 1997 when the veteran filed his claim for 
service connection.  Subsequent VA records confirmed the 
presence of carpal tunnel syndrome involving the left wrist. 

Following the March 2002 VA neurological examination the 
examiner indicated that he did not think that the problems 
with the right hand had any particular bearing on the left as 
the veteran was left hand dominant.  The examiner further 
stated that he found nothing to suggest that there was any 
overuse of this right extremity. This opinion was based on a 
review of the veteran's records.  There is no medical 
evidence of record which contradicts this opinion.  
Accordingly the Board concurs.  

The Board thus concludes that the preponderance of the 
evidence is against the claim for service connection for 
carpal tunnel syndrome of the left wrist and the claim is 
denied. 

B.  Increased Rating for Carpal Tunnel Syndrome and Reflex 
Sympathetic Dystrophy of the Right Wrist.

Disability evaluations are determined by the application of 
VA's Rating Schedule. The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The analysis of a claim for a higher initial rating requires 
consideration of the possibility of staged ratings, wherein 
VA assesses whether the level of impairment has changed 
during the pendency of a claim, and then determines the 
appropriate rating at those various stages.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO has assigned a 10 percent disability evaluation to the 
veteran's right carpal tunnel syndrome under 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2001), paralysis of the median 
nerve, effective from September 10, 1996.

The service connected bilateral carpal tunnel syndrome is 
evaluated under Diagnostic Code 8515. Diagnostic Code 8515 
provides for the evaluation for disability involving the 
medial nerve.

Under this Diagnostic Code, complete paralysis affecting the 
minor extremity is rated 50 percent disabling.

Complete paralysis may be manifested by the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.

Incomplete, severe paralysis warrants assignment of a 40 
percent evaluation for the minor extremity.  A 20 percent 
evaluation is assigned for moderate incomplete paralysis of 
the median nerve of the minor extremity.  A 10 percent 
evaluation is assigned for mild incomplete paralysis of the 
median nerve of the major or minor extremity.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2001).  When involvement is 
wholly sensory, the rating should be mild, or at the most 
moderate.  See note under Diseases of the Peripheral Nerves, 
38 C.F.R. § 4.124a.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. 4.14 (2000).  

A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995) quoting Dorland's 
Illustrated Medical Dictionary (Dorland's) 1632 (27th ed. 
1988).  

Both the carpal tunnel syndrome and the reflex sympathetic 
dystrophy of the right upper extremity involve the functional 
impairment of the hand.  Thus separate rating are not 
permitted.  38 C.F.R. § 4.14.  Also, the Board notes that the 
veteran underwent a carpal tunnel release in February 2001 
and the recent VA neurological examination did not confirm 
the presence of carpal tunnel syndrome.  The veteran is also 
service connected postoperative residuals of a fusion of the 
right wrist with traumatic arthritis, rated 30 percent.  

In this regard following the January 1998 VA examination the 
examiner indicated that the carpal tunnel syndrome and reflex 
sympathetic dystrophy of the right upper extremity was 
markedly symptomatic.  During the October 1998 VA 
neurological examination the veteran complained of pain and 
sensitivity in the right hand.  He also indicated that his 
right hand was extremely sensitive or cold.  He was unable to 
tolerate any pressure to the hand and the hand was gloved.  
Additionally, the evaluation showed that the right hand was 
mildly to moderately atrophic.  The strength in the right 
hand was diminished and there were skin and hair changes, and 
sweatiness.  

Also, he was receiving stellate ganglion blocks, which only 
relieved his symptoms to some degree for approximately two 
weeks.  Based on this evidence the Board finds that the 
degree of impairment resulting from the reflex sympathetic 
dystrophy and carpal tunnel syndrome of the right upper 
extremity more nearly approximates the criteria for the next 
higher evaluation.  Accordingly a 20 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.7 (2002).   Pursuant to staged ratings 
as set forth in the Fenderson case, the 20 percent is 
effective from September 10, 1996 to March 13, 2002.  

However, this same evidence does not support a rating in 
excess of 20 percent for this time period.  The pertinent 
evidence does not show a degree of impairment associated with 
the hand or fingers or inability to make a fist that 
satisfies the criteria for severe, incomplete paralysis of 
the right median nerve.

The March 14, 2002 VA neurological examination noted strength 
of both the upper extremities was full and equal with the 
exception of the fused right wrist, deep tendon reflexes were 
intact and symmetrical, and position sense and vibratory 
sense were intact in all the fingers.  There no noted 
objective residuals of neurological impairment in the right 
upper extremity, but it was noted that that he had subjective 
weakness of grip and subjective decrease in pinprick 
involving the entire right hand to the wrist.  

The Board finds the examiner's characterization of the 
neurological impairment as mild to be persuasive and finds 
that the disability picture for the service-connected carpal 
tunnel syndrome and reflex sympathetic dystrophy of the right 
wrist a 10 percent evaluation for mild incomplete paralysis 
of median nerve, the minor extremity, effective from March 
14, 2002, the date of the VA examination.  Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

Service connection for carpal tunnel syndrome of the left 
wrist is denied 

Entitlement to an increased rating of 20 percent for carpal 
tunnel syndrome and reflex sympathetic dystrophy of the right 
upper extremity effective from September 10, 1996 to March 
13, 2002 is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for carpal tunnel syndrome and reflex sympathetic dystrophy 
of the right upper extremity effective from March 14, 2002 is 
denied.


REMAND

In May 2002, the RO denied service connection for 
osteoporosis involving the right upper extremity.  In 
correspondence received in July 2002 he indicated that he was 
disagreeing with that decision.  Thus a statement of the case 
is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is Remanded for the following actions:

The RO should furnish the veteran with a statement of the 
case with regard to the issue of entitlement to service 
connection for osteoporosis involving the right upper 
extremity.  He should be informed of the requirements 
necessary to perfect his appeal.  The RO is informed that 
this issue is not before the Board until the veteran perfects 
a timely substantive appeal.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes). I

n addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

